Citation Nr: 1503691	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for seminoma of the left testicle, status post orchiectomy. 

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for diabetes mellitus, Type II.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a prostate disorder.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a skin rash.

9.  Whether the reduction in the evaluation of service-connected bilateral hearing loss from 10 percent to noncompensable, effective November 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The Veteran served on active duty from June 1963 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2009, February 2011 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

As discussed below, during his videoconference hearing the Veteran stated he wished to withdraw his appeal in regard to the issue of entitlement to service connection for a prostate disorder.  The other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On January 15, 2014, prior to the promulgation of a decision by the Board, the Veteran informed the Board that he wished to withdraw his appeal seeking service connection for a prostate disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for a prostate disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran notified the Board during his videoconference hearing in January 2014 that he wished to withdraw his appeal for service connection for a prostate disorder.  This desire is memorialized in the transcript of the hearing.

The Veteran has withdrawn his appeal on this issue; hence, there remain no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a prostate disorder and it is dismissed.


ORDER

The appeal for service connection for a prostate disorder is dismissed.


REMAND

The claims file contains a decision by the Social Security Administration (SSA) Office of Hearings and Appeals dated in March 2006, showing that the Veteran was granted SSA disability benefits.  No other SSA documents appear to be of record in the VA file, to include electronic records in Virtual VA and VBMS.  Thus, such records should be requested on remand. 

In support of his contention that he was present on the ground in the Republic of Vietnam, the Veteran asserts that while assigned to the USS Constellation he acted as a classified courier and flew on several occasions to Da Nang Air Force Base.  The file contains service personnel records relating only to the Veteran's service in the Navy Reserve, 1973-1975.  The AOJ should attempt to obtain the Veteran's service personnel records relating to his active service during the period June 1963 to March 1971 in order to corroborate the duties he performed aboard the Constellation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the negative response should be noted in the file and the Veteran notified of such.

2.  The AOJ should request the Veteran's service personnel record from his period of active service (June 1963 to March 1971).  If no additional personnel records are available, a formal finding that further efforts would be futile should be made and the Veteran notified of the inability to obtain such records. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


